Citation Nr: 1422971	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-42 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than September 5, 1999, for the grant of a separate, compensable evaluation for tinnitus.

(The Veteran has also asserted that there was clear and unmistakeable error (CUE) in a March 1974 Board decision denying a separate, compensable evaluation for tinnitus aurium associated with high frequency deafness of the left ear.  The CUE motion is the subject of a separate Board decision also being issued at this time.)



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case was subsequently transferred to the RO in Buffalo, New York.

Initially, the Board observes that the April 2009 rating decision addressed claims of entitlement to earlier effective dates for both tinnitus and a depressive disorder, not otherwise specified; however, the Veteran limited his appeal to the issue of tinnitus in his August 2009 notice of disagreement, as confirmed in his October 2009 substantive appeal.  He has not otherwise perfected an appeal as to this remaining issue.

A hearing was held before a Decision Review Officer (DRO) at the RO in December 2010, and a partial transcript of the proceeding is of record.  In an October 2010 letter, the RO informed the Veteran that a technical error prevented transcription of part of the testimony.  Thereafter, the Veteran was afforded an opportunity for an additional DRO hearing, but he cancelled his request in favor of an informal conference.  A report of the July 2011 informal conference is of record. 

In addition, the Veteran requested a hearing before the Board at the RO in an October 2011 written submission.  Thereafter, the RO notified him in February 2012, February 2013, and March 2014 letters of the upcoming schedule for Board hearings at the RO.  In a March 2014 reply, the Veteran withdrew his hearing request.  Thus, the Board finds that there is no outstanding DRO or Board hearing request.  See 38 C.F.R. § 20.704 (2013).  

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1973 rating decision, the RO granted service connection for high frequency deafness of the left ear with associated tinnitus aurium and assigned a noncompensable evaluation effective from January 10, 1973.  The Veteran perfected an appeal as to the initial evaluation assigned, and the Board affirmed the RO's determination in a March 1974 decision.

2.  Following the March 1974 Board decision, the Veteran first filed a claim for an increased evaluation for high frequency deafness of the left ear with associated tinnitus aurium on September 5, 2000.

3.  In a February 2001 rating decision, the RO, among other things, granted a separate, compensable evaluation for tinnitus effective from September 5, 1999.  The Veteran was notified of the decision, but he did not appeal any aspect of the RO's decision on that issue or submit new and material evidence on that issue within the one-year appeal period.  The February 2001 rating decision became final.

4.  The Veteran has not asserted that there was CUE in the February 2001 rating decision.

5.  In a separate decision also being issued at this time, the Board has concluded that there was no CUE in the March 1974 decision as to the denial of a separate, compensable evaluation for tinnitus aurium.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 5, 1999, for the grant of a separate, compensable evaluation for tinnitus is dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.1104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations pertaining to the finality of RO and Board decisions.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).


Law and Analysis

The Veteran has claimed that he is entitled to an effective date earlier than September 5, 1999, for the grant of a separate, compensable evaluation for tinnitus.  He has asserted that it should be the date of the in-service injury, the date of his separation from service, or the effective date for the original grant of service connection.  See, e.g., September 2008 claim; August 2009 notice of disagreement; October 2009 substantive appeal.  He has also alleged that his request is not a freestanding claim for an earlier effective date because the March 1974 Board decision was erroneous in regard to tinnitus.  See October 2010 CUE motion.

Historically, in a March 1973 rating decision, the RO granted service connection for high frequency deafness of the left ear with associated tinnitus aurium and assigned a noncompensable evaluation effective from January 10, 1973, which was the date of the Veteran's original claim for compensation.  The Veteran perfected an appeal as to the initial evaluation assigned, and the Board denied the appeal in a March 1974 decision.  

The next correspondence that VA received from the Veteran was a September 5, 2000, claim for an increased evaluation for high frequency deafness of the left ear with associated tinnitus aurium.  In a February 2001 rating decision, the RO, among other things, granted a separate, compensable evaluation for tinnitus effective from September 5, 1999 (based on a final rule effective earlier that year amending the VA rating criteria to allow for a separate evaluation for recurrent tinnitus).  

The Veteran was notified of the February 2001 rating decision and of his appellate rights, but he did not appeal the disability rating or effective date for tinnitus.  Nor did he submit new and material evidence within the one-year appeal period.  Rather, he specifically expressed disagreement with another issue in the rating decision and submitted supporting evidence for that claim, the substance of which does not constitute new and material evidence as to the assignment of the effective date for the compensable evaluation for tinnitus.  See November 2001 notice of disagreement.  Thus, the February 2001 rating decision became final as to tinnitus.

In September 2008, the Veteran asserted that he was entitled to an earlier effective date for the assignment of a separate, compensable evaluation for tinnitus.  The United States Court of Appeals for Veterans Claims (Court) has emphasized, however, that an effective date cannot simply be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal to that decision or submit new and material evidence within the one-year appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision on the basis of CUE in the decision assigning the effective date or in a prior decision, the reversal of which would result in an earlier effective date.  Rudd, 20 Vet. App. 296 at 299; 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.  When a determination of the RO is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 C.F.R. §§ 20.1104.


On review, the Board finds that the Veteran has not made a specific allegation of CUE in the February 2001 rating decision.  See, e.g., September 2008 claim; August 2009 notice of disagreement; October 2009 substantive appeal (clarifying nature of appeal); July 2010 DRO hearing transcript; July 2011 DRO informal conference memorandum.  

The Veteran has made an allegation of CUE in the March 1974 Board decision as to the denial of a separate, compensable evaluation for tinnitus aurium.  However, in a separate decision also being issued at this time, the Board has determined that there was no CUE in the March 1974 decision.  Thus, the Board decision remains final.

Based on the foregoing, and in the absence of any applicable exception to the finality rule, the Veteran's claim for an earlier effective date must be dismissed.  See Rudd, 20 Vet. App. at 299-300 (a freestanding claim for an earlier effective date "vitiates the rule of finality" and should be dismissed).  In addition, while the Board acknowledges the Veteran's contentions regarding his entitlement to an earlier effective date, these arguments cannot be addressed on the merits; any discussion in this regard would be vacated by the Court should the Board's decision be appealed.  See Juarez v. Peake, 21 Vet. App. 537, 541 (2008) (modifying, to remove, that portion of a Board decision that reviewed effective date related to a finding in prior RO decision that had not been appealed by the veteran and had therefore become final); see also Garcia v. Shinseki, No. 11-3074, 2013 WL 388989 (Vet. App. Feb. 1, 2013) (agreeing with Board that appeal of assigned effective date was impermissible under Rudd, but finding denial rather than dismissal "improper because, as the Court stated in Rudd, the Board has no authority to address the appellant's claim," and vacating the portion of the Board's decision addressing the merits of the earlier effective date claim); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decision may be relied upon for any persuasiveness or reasoning it contains).



ORDER

Entitlement to an effective date earlier than September 5, 1999, for the grant of a separate, compensable evaluation for tinnitus is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


